IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BOROUGH OF PALMYRA,                        :   No. 697 MAL 2019
                                           :
                   Respondent              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
RAYMOND U. BRANDT,                         :

                   Petitioner
                                    ORDER



PER CURIAM

     AND NOW, this 7th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.